Citation Nr: 0303589	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  96-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
(GI) disorder claimed as a stomach disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1961 to January 
1964.

An April 1969 RO rating decision denied service connection 
for a left hip disorder.  The veteran was notified of this 
determination in May 1969 and he did not appeal.

In October 1985, a decision of the Board of Veterans' Appeals 
(Board) denied the veteran's appeal for service connection 
for left hip, back, and GI disorders.  The Board also 
determined that a new factual basis had not been established 
to reopen the claim for service connection for a left hip 
disorder.

In 1995, the veteran submitted an application to reopen the 
claims for service connection for left hip, back, and GI 
disorders.  This appeal came to the Board from a November 
1995 RO rating decision that determined there was no new and 
material evidence to reopen the claims for service connection 
for those disorders.  In September 1997 and January 1999, the 
Board remanded the case to the RO for additional development.  
An April 2002 RO rating decision denied service connection 
for left hip, back, and GI disorders, and the case was 
thereafter returned to the Board.  The Board has classified 
the issues as shown on the first page of this decision.


FINDINGS OF FACT

1.  The October 1985 Board decision denied service connection 
for left hip, back, and GI disorders.

2.  Evidence received subsequent to the October 1985 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for left hip, back, and GI disorders.


CONCLUSIONS OF LAW

1.  The October 1985 Board decision, denying service 
connection for left hip, back, and GI disorders, is final.  
38 U.S.C.A. § 7104, previously 4003, (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for left hip, back, and GI 
disorders.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
claimant's application to reopen a claim for service 
connection for left hip, back, and GI disorders, and that the 
requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West Supp. 2002).  The above-noted 
amended VA regulations provide for some assistance to a 
claimant in the development of evidence to reopen a 
previously finally denied claim, provided the claimant has 
submitted sufficient information to identify and locate the 
records.  38 C.F.R. § 3.159(c)(1), (2), and (3) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence regarding an application to 
reopen a previously denied claim if VA has received "a 
complete or substantially complete application."  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This duty includes 
notifying a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  The Court held that VA should advise the 
claimant of the type of specific evidence that will help in 
reopening the claim, and obtaining records from the Social 
Security Administration when applicable.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002)

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for left hip, back, 
and GI disorders is warranted provided such development would 
serve a useful purpose.  In September 1997 and January 1999, 
the Board remanded the case to the RO for additional 
development.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claim, that 
essentially notify the veteran of the evidence needed to 
prevail on the claim.  In the April 2002 supplemental 
statement of the case, the RO notified the veteran of the 
specific evidence needed to substantiate his claim.  This 
supplemental statement of the case notified him of the 
evidence he needed to submit and what evidence VA would try 
to obtain. 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his application to reopen the claim for 
service connection for left hip, back, and GI disorders.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill any VA duty to assist him in the development of the 
application to reopen the claim for service connection for 
left hip, back, and GI disorders.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

The October 1985 Board decision denied service connection for 
left hip, back, and GI disorders.  A decision of the Board is 
final with the exception that a claimant may later reopen a 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7104, previously 4003, (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1100 (2002).  The question now 
presented is whether new and material evidence has been 
submitted since the Board's adverse October 1985 decision, 
denying service connection for left hip, back, and GI 
disorders, to permit reopening of the claim.  38 
C.F.R. 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
For evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows that the veteran has the claimed 
disabilities and whether they are related to an incident of 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board acts on behalf of the VA Secretary in making the 
ultimate decision on claims with the jurisdiction of VA.  
Consequently, it is proper for the Board to find no new and 
material evidence although the RO had found that there was 
such evidence.  Furthermore, the veteran's due process rights 
are not prejudiced by such action.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the October 1985 Board 
decision consisted of service, VA, and private medical 
records; and statements and testimony from the veteran, and 
statements from co-workers, a service comrade, acquaintances, 
of the veteran, and from his mother and wife.  The medical 
evidence then of record revealed the veteran had some left 
hip problems prior to entry into service, did not show the 
claimed disorders in service, first showed left hip and low 
back disorders a couple of years after service, did not show 
a GI disorder, and did not link any of the claimed disorders 
to an incident of service.  The statements of the veteran and 
his acquaintances, including his mother and wife, were to the 
effect that the veteran had a left hip disorder that began in 
or was aggravated by active service, and the veteran's 
testimony and statements were also to the effect that he had 
back and GI disorders that began after he underwent left hip 
surgery in 1968.

The evidence received after the October 1985 Board decision 
consists of additional statements from the veteran to the 
effect that his left hip condition had its onset in service 
or was aggravated by an incident of service, that the left 
hip disorder altered his gait and caused a low back disorder, 
and that pain medication used to treat his left hip disorder 
caused a GI disorder.  This evidence is essentially similar 
to statements from the veteran of record in October 1985 and 
is not considered new.  Duplicate statements from 
acquaintances and a service comrade of the veteran were 
received since the October 1985 Board decision.  Duplicate 
copies of evidence previously of record are not new.  
Additional VA and private medical records of the veteran's 
treatment and evaluations since separation from service were 
also received after the October 1985 Board decision.  The 
additional medical records are new because they contain 
additional records of the veteran's treatment for left hip 
and back conditions after service, and now demonstrate the 
presence of a GI disorder, but the additional medical records 
do not demonstrate the presence of any of the claimed 
disabilities in service or within the first post-service 
year, or link any of those conditions to an incident of 
service.  Hence, the additional medical evidence is not new 
and material because it is not of such significance that, 
alone or with the other evidence of record, it must be 
considered in order to fairly decide the merits of the claim 
for service connection for left hip, back, or GI disorder.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for left 
hip, back, and GI disorders, and the October 1985 Board 
decision, denying service connection for those conditions, 
remains final.



ORDER

The application to reopen the claims for service connection 
for left hip, back, and GI disorders is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

